Citation Nr: 1510272	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  09-29 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a breathing problems.

3.  Entitlement to service connection for hypertension, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Augusta, Maine (Togus) and a May 2008 rating decision by the RO in Detroit, Michigan.

In November 2014, the Veteran testified at the Detroit RO in a Board hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing is of record.  The Veteran also testified before a Decision Review Officer (DRO) in October 2009.  A transcript of that hearing is also of record.

While not originally included in the certification of appeal, the Board has jurisdiction over the Veteran's claim of entitlement to service connection for hypertension, including as secondary to his service-connected disabilities.  The Veteran filed a timely notice of disagreement (NOD) with respect to that issue and it was addressed by the RO in the July 2009 Statement of the Case (SOC).  The record establishes that the Veteran perfected his appeal of the hypertension issue via a timely, August 2009 VA Form 9.  See 38 C.F.R. §§ 20.200 and 20.202.  The Veteran has not withdrawn that appeal.  See 38 C.F.R. § 20.204 (specifying form and content of valid requests to withdraw an appeal).  Notwithstanding that the RO failed to issue a Supplemental SOC (SSOC) subsequent to the receipt of additional, pertinent evidence, the Board has jurisdiction over and must address the issue of entitlement to service connection for hypertension, including as secondary to service-connected disabilities.  See 38 C.F.R. §§ 20.101(d), 20.200, 20.201, 20.302(a); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision"); see also Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding Board erred by concluding it did not have jurisdiction of an issue where the RO had not issued an SOC and, therefore, erred by referring instead of remanding the issue to the RO).  Although the additional, pertinent evidence is of record but has not yet been considered by the AOJ, the Veteran will suffer no prejudice from a decision on the merits without remand because the Board is granting the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits); see also 38 C.F.R. § 20.1304(c) (permitting consideration of additional evidence if the Board determines that the benefit or benefits to which the evidence relates may be fully allowed).


FINDINGS OF FACT

1.  Hyperlipidemia and high cholesterol are not diseases or injuries that may be considered disabilities for VA compensation purposes.

2.  The Veteran's diagnosed chronic obstructive pulmonary disease (COPD) did not manifest in active service and is not otherwise etiologically related to his active service.

3.  The Veteran has been diagnosed with hypertension during the appeal period; his service-connected diabetic nephropathy has aggravated his diagnosed hypertension.


CONCLUSIONS OF LAW

1.  Hyperlipidemia and high cholesterol are not a disability for VA purposes which warrants service connection.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for breathing problems (diagnosed as COPD) have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3.  The criteria for service connection for hypertension as secondary to service-connected diabetic nephropathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Hyperlipidemia, high cholesterol, and chronic obstructive pulmonary disease (COPD) are not included in the list of chronic diseases under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply to those claims.  Hypertension is included on the list, but the Veteran was not diagnosed with the hypertension until decades after his discharge.  See, e.g., November 2011 VA Examination (indicating an initial diagnosis in 2002).

The Veteran served on the ground in Vietnam, and may be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A § 1116(a)(1).  However, hypertension, hyperlipidemia, high cholesterol, and COPD are not included on list of the diseases presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e), Note 2 (explicitly excluding hypertension).  Presumptive service connection based on exposure to herbicides is not warranted for any of the conditions at issue.

Service Connection for High Cholesterol

The evidence of record establishes elevated cholesterol levels and a diagnosis of hyperlipidemia based on laboratory tests during the appeal period.  See, e.g., December 2007 VA Progress Note (documenting abnormal test results with respect to lipids, noting hypercholesteremia of moderate severity, and including "hyperlipidemia" on "Active Problems" list); but see, e.g., August 2011 VA Primary Care Note (listing laboratory test results within the normal range and indicating:  "Your cholesterol is well controlled.").  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on."  Dorland's Illustrated Medical Dictionary, 903 (31st ed. 2007).

As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service-connected disabilities").  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez, supra.

Significantly, the supplementary information preceding revisions to criteria for evaluating endocrine system indicates that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities."  61 Fed. Reg. 20440, 20445 (May 7, 1996).  While this finding is not precedential and binding on the Board, in the circumstances of this case, the Board finds that abnormal laboratory tests indicating hyperlipidemia, hypercholesterolemia, and elevated cholesterol do not constitute a disability for which compensation may be granted under VA laws and regulations because there is no disorder or diagnosis associated with that laboratory finding.

The Board finds that the Veteran does not have a current disability claimed as high cholesterol or related to the abnormal laboratory tests resulting in a diagnosis of hyperlipidemia.  Accordingly, the claim of entitlement to service connection for high cholesterol is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection for Breathing Problems

The Veteran seeks entitlement to service connection for breathing problems.  His respiratory symptoms have been diagnosed as chronic obstructive pulmonary disease (COPD).  See November 2009 VA Examination.  As already discussed, the Veteran is not entitled to presumptive service connection for his currently diagnosed respiratory disorder, COPD.  But, where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

This Veteran was presumptively exposed to herbicides in Vietnam and also experienced an upper respiratory infection in March 1968 during his active service; therefore, the Board finds the requirement of an in-service event or injury for the purpose of direct service connection is met.  In addition, the Veteran has been diagnosed with COPD, so a current disability is established.  The only remaining element for direct service connection is a causal nexus between the Veteran's active service and his current COPD.  See Shedden, 381 F.3d at 1167.

The Board acknowledges that the Veteran contends that his breathing problems, currently diagnosed as COPD, are related to his active service including, specifically, an in-service upper respiratory infection and/or exposure to herbicides (e.g. Agent Orange) in Vietnam.  While the Veteran is competent to report (1) symptoms observable to a layperson (e.g. difficulty breathing); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding etiology of a medically complex conditions nor need the Board give any probative weight to a lay Veteran's opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the etiology or proper diagnosis of his breathing problems, whether those he experienced in 1976 or those he experiences now.  See, e.g., Jandreau, 492 F.3d at 1377.  

Similarly, the Board also is not competent to make an independent medical assessment of complex medical matters, such as the etiology of the Veteran's COPD.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The medical evidence in this case is against any finding that the Veteran's COPD began during his active service.  Other than the March 1968 diagnosis of an upper respiratory infection, which apparently resolved, the Veteran's service treatment records do not document any respiratory problems, complaints, diagnoses, or treatment.  His discharge examination indicates no abnormalities of the lungs and his own report of his medical history upon discharge indicates no history of shortness of breath, chest pains, or other symptoms possibly associated with COPD.

The Veteran began complaining of shortness of breath, chest pain, and respiratory problems shortly after leaving active service.  See, e.g., December 1971 Private Treatment Note (diagnosing bronchial asthma, seasonal allergic rhinitis, mild perennial rhinitis, chronic bronchitis "from tobaccoism", and a deviated septum); April 1976 Private Cardiology Consult (discussing seven year history of "intermittent chest pain" located in the "lower chest and perhaps epigastric area" and some "episodes of very difficult breathing").  However, his symptoms were never diagnosed as COPD.  In fact, his breathing problems were intermittent and, by 1976, appear to have resolved almost completely.  See December 1971 Private Treatment Note; April 1972 Private Treatment Note (indicating "definite overall improvement" of symptoms related to allergies and "completely clear" lungs); November 1974 Private Allergy Treatment Note (diagnosing allergic rhinitis relating to dust, mold, pollens, and cattle dander); April 1976 Private Cardiology Consult (documenting "episodes of very difficult breathing" that resolved almost completely after the Veteran discontinued consumption of alcohol; "no specific positive findings regarding this young man's chest discomfort, but I am convinced there is no suggestion of coronary artery disease or valvular disease to explain either his episodes of breathing difficulties or the chest discomfort").  These findings were based, in part, on imaging studies that indicated the Veteran's lungs were clear.  See August 1974 Private Radiology Report (clear lungs, but "[p]ossible hyper-expansion of the lungs, compatible with asthma or bronchial obstructive situation"); April 1976 Radiology Report (clear lungs with "slight cardiomegaly" compared to the prior study, but otherwise no abnormalities).

The record contains no additional complaints of or treatment for breathing problems for the next 20-plus years.  See November 2014 Board Hearing Tr. at pp. 4-5 and 11 (confirming absence of treatment for breathing problems or any lung condition between, roughly, 1976 and 2000).  The Board may consider a delay in seeking in seeking treatment and reporting symptoms as evidence relevant to the determination of whether a later-diagnosed condition is etiologically related to military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It does so here, concluding that the decades-long absence of medical records documenting symptoms, complaints, or treatment relating to breathing problems provides some probative evidence against the Veteran's claim.

In or around 1999, the Veteran sought treatment from a private physician (Dr. S.) for light-headedness and other symptoms resulting in a diagnosis of hypertension.   He continued to see Dr. S for management of his hypertension and other complaints.  The first note, dated January 2000, related to his respiratory system contained complaints of "congestion" for three days and a cough.  Dr. S diagnosed viral syndrome and hypertension.  The next complaint related to his respiratory system resulted in a diagnosis of "sinus congestion" in November 2000.  In March 2002, he complained of a sore throat and bronchitis.  Dr. S noted a history of cough, diagnosed "post-nasal drip" and prescribed Allegra.  Subsequent treatment notes from Dr. S, contain no indication of continued or recurring sinus congestion, sore throat, bronchitis, cough, post-nasal drip, shortness of breath, or other respiratory symptoms.  See July 2002 Progress Note (documenting absence of "SOB", shortness of breath, and otherwise failing to indicate any symptoms or conditions related to the Veteran's respiratory system); February 2004 Progress Note (same).

His VA treatment records begin in or around 2006.  A VA physician examined him in January 2007, noted no complaints of respiratory difficulties, documented "lungs clear to A & P", and did not include any diagnosis relating to breathing problems or the respiratory system.  A June 2008 VA progress note contains the next complaint reflected in VA treatment records relating to respiratory problems or breathing difficulties.  The physician notes that the Veteran reported a history of post-nasal drainage and coughs for the past 30-40 years, mostly in the morning.  He was referred to a pulmonary specialist.  Around the same time, July 2008, the Veteran underwent an Agent Orange Registry Examination.  He told the examiner he had had breathing problems since leaving the service, but the examination did not reveal any respiratory abnormalities.  The physician noted referral to a pulmonary specialist.  An August 2008 VA treatment note indicates that the Veteran underwent a pulmonary function test.  As will be discussed below, the November 2009 VA examiner diagnosed chronic obstructive pulmonary disease (COPD) based on the results of that test.

Thereafter, VA treatment records include entries with no respiratory complaints as well as entries indicating complaints.  Compare November 2008 VA Progress Note (affirmatively documenting absence of complaints relating to ear, nose, throat, or sinus problems or relating to breathing problems) and November 2010 VA Progress Note (complaints relating to ear, nose, throat, or sinus problems, but affirmatively documenting absence of complaints relating to breathing problems) with November 2009 VA Progress Note (indicating complaints relating to ear, nose, throat, or sinus problems and relating to breathing problems; specifying shortness of breath and noting:  "recent PFTs are normal - tried inhaler 40 years ago - willing to try again").  In other words, it appears from the record that the symptoms have not been constant and continuous even since his diagnosis of COPD.

Notably, the Veteran's VA treatment records do not contain, in the "Active Problem List", any diagnosis of a respiratory disorder, to include COPD.

The only VA examination directly addressing the Veteran's alleged respiratory disorder was performed in November 2009.  The VA examiner accurately summarized the Veteran's medical history, including his exposure to Agent Orange during service, and conducted a physical examination.  He thoroughly documented his physical findings, including no abnormalities on examination, a CT scan of the chest showing no respiratory/lung defects, a chest x-ray showing no lung disease, pulmonary function testing that also revealed essentially normal findings.  The VA examiner compared the diagnostic testing performed in November 2009 with the 2008 tests and diagnosed COPD.  The examiner provided a negative etiological opinion and thoroughly explained his rationale, including that there was no clinical or other data indicating a diagnosis of a chronic respiratory disorder in-service or within one year of discharge.  The examiner went on to explain his opinion:  

He has employment history before and after the service of working in a forge plant with harmful respiratory exposures involved with that.  There are multiple studies regarding the development of pulmonary problems and lung cancers in individuals employed in automobile forge plants[,] so the insult to the pulmonary system is well researched [sic] and documented.  This is more likely the source of this veteran's pulmonary problems.

The Board finds the November 2009 VA examiner's opinion to be based on an accurate medical history, a thorough physical examination, extensive diagnostic testing, and review of relevant medical literature.  Moreover, the rationale provided for the opinion, particularly identifying an alternative, predominant risk factor, is convincing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("most of the probative value of a medical opinion comes from its reasoning").  The Board assigns the opinion significant probative value.

There is no competent medical evidence even indicating, much less stating to the requisite degree of medical certainty, that the Veteran's current COPD, or any of his other respiratory problems, have any etiological relationship with his active service, including his exposure to herbicides in Vietnam.  At his DRO hearing, the Veteran and his wife testified that none of his treating physicians, whether those who treated him in the 1970s or who treated him more recently, have told him that his respiratory problems are related to the 1968 upper respiratory infection, exposure to herbicides, or to any other in-service event or injury.  See October 2009 DRO Hearing Transcript (Veteran:  "It wasn't tied together because no one knew anything about Agent Orange at that time.  It would have been tied in probably, but there was no record of any problem relating to Agent Orange at that time."; Wife:  "Nobody has really said that.  Dr. [H] would say, 'Well, we can't prove that.  We can't go back and prove that it was from Agent Orange.' We tried to talk to her about it."). 

Because the greater weight of the evidence is against finding any causal relationship between the Veteran's active service and his current breathing problems, the benefit-of-the-doubt doctrine is not applicable.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Service Connection for Hypertension

The Veteran claims entitlement to service connection for hypertension.  The record, including particularly the November 2011 VA examination, raises the issue of entitlement to service connection for hypertension as secondary to service-connected disabilities.  See also October 2009 DRO Hearing Transcript.

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Veteran's records indicate that he has been diagnosed with hypertension.  See, e.g., November 2011 VA Examination (indicating an initial diagnosis in 2002, currently controlled with medication).  The VA examiner opined that the Veteran's service-connected diabetic nephropathy resulted in "elevated BUN, decreased EGFR, and elevated micro albumin."  He further opined that these complications "will impact his blood pressure" and, therefore, "could be adding to the need for restarting medications for blood pressure control."  This opinion is sufficient, giving the Veteran the benefit of the doubt, to establish that his service-connected diabetic nephropathy has aggravated his hypertension.  38 C.F.R. § 3.310(b) (providing that "any increase in severity" of a nonservice-connected disability due to a service-connected disability warrants service connection).  While the examiner indicated only that the complications due to diabetic nephropathy "could" add to the need for blood pressure medication, he explained his rationale including that the effects of the diabetic nephropathy positively "will impact" his hypertension.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence." (emphasis added)).  The opinion is adequate to grant service connection for hypertension as secondary to service-connected diabetic nephropathy.

Accordingly, the Board finds that the evidence is at least in equipoise and is sufficient to decide the claim, so entitlement to service connection for hypertension as secondary to service-connected diabetic nephropathy is granted.  Gilbert, 1 Vet. App. at 53-56.

Duties to Assist and Notify

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, during the October 2009 Decision Review Officer (DRO) hearing and the November 2014 Board hearing, the hearing officers discussed with the Veteran additional evidence necessary to substantiate the claims.  The Veteran's testimony establishes that he understood the criteria for service connection, including as secondary to service-connected disabilities, and that he understood that he could identify or submit any evidence that might assist him to substantiate the claims.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either the DRO hearing or the Board hearing.  The Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearings constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO sent provided the required notice in letters sent in March 2007, May 2007, January 2008, and April 2011.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records with the claims file.  The Veteran has not identified any additional, relevant evidence.

With respect to examinations, the Veteran has been afforded several VA examinations including November 2009, August 2011, and November 2011 examinations addressing medical issues pertinent to this appeal.  The examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

In making this determination, the Board recognizes that the Veteran alleged that his currently-diagnosed COPD is related to in-service exposure to herbicides.  The November 2009 VA examiner noted the Veteran's exposure to Agent Orange, but after extensive testing and physical examination determined that the most likely cause of the Veteran's COPD was "harmful respiratory exposures" during his long-term employment in a forge plant.  In support of that conclusion, the VA examiner cited to the medical literature and explained his reasoning.  Although the VA examiner did not explicitly state that exposure to herbicides was less likely than not the cause of the Veteran's COPD, the examiner accurately noted the in-service exposure but concluded another cause was the most likely source of the Veteran's pulmonary problems.  The November 2009 VA examiner's opinion with respect to the Veteran's respiratory conditions is adequate.  The opinion was based on a consideration of the Veteran's prior medical history, including exposure to herbicides in Vietnam, and described the disability with a thorough analysis of the most likely etiology so that the Board's evaluation of the claimed disability has been a fully informed one.  Stefl, 21 Vet. App. at 123-24; Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (holding that the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for breathing problems is denied.

Entitlement to service connection for hypertension as secondary to service-connected diabetic nephropathy is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


